                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      DUBLIN DIVISION

LESLIE SEAN PRUITT,                              )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          CV 319-055
                                                 )
NATHAN BROOKS; LT. RODNEY                        )
MCCLOUD; and CYNTHIA STEWART,                    )
                                                 )
               Defendants.                       )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       According to Local Rule 4.1, the commencement of a civil action requires compliance

with four specific criteria, including presentation of the original complaint and the

appropriate filing fee, or the original complaint and a petition to proceed in forma pauperis

(“IFP”). If a party fails to satisfy these criteria, “the Clerk shall mark the complaint as to the

date filed and promptly give notice of the omission to the filing party. Failure to comply

within twenty-one (21) calendar days of the date that notice is served by the Clerk may result

in dismissal by the Court.” Loc. R. 4.1(1). Plaintiff, an inmate at Telfair State Prison (“TSP”)

in Helena, Georgia, originally filed this case in the Middle District of Georgia on July 8, 2019

without submitting the appropriate filing fee or a request to proceed IFP. (Doc. no. 1.) On

July 11, 2019, the Middle District of Georgia transferred this case here because Plaintiff’s claims

concerned his incarceration while at TSP, which is in the Dublin Division of the Southern

District of Georgia. (Doc. no. 2.) After transfer to this District, the Clerk of Court opened the
above-captioned case on the Court’s civil docket and sent Plaintiff a deficiency notice

concerning the need for an IFP motion or payment of the filing fee. (Doc. no. 5.) Plaintiff

was cautioned failure to cure the filing deficiency within twenty-one days could result in

dismissal of his case. (Id.) However, Plaintiff has not responded to the Clerk’s notice.

       A district court has authority to manage its docket to expeditiously resolve cases, and

this authority includes the power to dismiss a case for failure to prosecute or failure to

comply with a court order. Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,

Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Hyler v.

Reynolds Metal Co., 434 F.2d 1064, 1065 (5th Cir. 1970)1 (“It is well settled that a district

court has inherent power to dismiss a case for failure to prosecute . . . .”). Moreover, the

Local Rules of the Southern District of Georgia dictate that an “assigned Judge may, after

notice to counsel of record, sua sponte . . . dismiss any action for want of prosecution, with

or without prejudice . . . [for] failure to prosecute a civil action with reasonable promptness.”

Loc. R. 41.1(c).

       Plaintiff failed to comply with the requirements for commencing a civil action by

submitting an appropriate filing fee or motion to proceed IFP with his complaint, and when

given the opportunity to submit the appropriate paperwork, he failed to respond. Plaintiff’s

failure to comply with the filing requirements of the Local Rules and his failure to respond to

the Clerk’s deficiency notice amounts not only to a failure to prosecute, but also an

abandonment of his case. Accordingly, the Court REPORTS and RECOMMENDS this


       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.
                                                 2
case be DISMISSED without prejudice and this civil action be CLOSED.

      SO REPORTED and RECOMMENDED this 20th day of August, 2019, at Augusta,

Georgia.




                                          3
